responded to this court's order. Thus, as a result of appellants' failure to
                demonstrate that we have jurisdiction and to substitute a party for
                Juanita P. Terry, we
                            ORDER this appeal DISMISSED.




                                                               blett t‘'e4A2N             J
                                                            Hardesty


                                                                                          J.
                                                            Parraguirre


                                                                                          J.




                cc: Hon. Doug Smith, District Judge
                     Carolyn Worrell, Settlement Judge
                     Aaron & Paternoster, Ltd.
                     Olson, Cannon, Gormley, Angulo & Stoberski
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A